Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/27/20, is a CON of PCT/US2019/029486, filed on 4/26/19. PCT/US2019/029486 claims priority to the following provisional appls: 62663951, filed on 4/27/18, and 62822815, filed on 3/23/19. The effective filing and priority date of the claims is 4/27/18.

Status of Claims and Response to Restriction Requirement
Claims 1-10 and 13-21 are pending as of the reply filed on 2/9/21.  Claims 11-12 are canceled, claim 21 has been newly added. A track one status has been granted. 
Applicant’s election without traverse of the compound shown in claim 13 and below as the CRF1 antagonist, and the glucocorticoid hydrocortisone as the additional chemotherapeutic agent in the reply filed on 2/9/21 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The elected species are encompassed by claims 1-9 and 13-21. The restriction is made final. 
10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.
Claims 1-9 and 13-21 were examined with regards to the elected species, the CRF1 antagonist of claim 13, and the additional chemotherapeutic agent, hydrocortisone. Claims 1-9 and 13-21 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis, US 20170020877 A1 (publ 1/26/2017, cited in the IDS) in view of Smeets et. al., The J. Clin. Endocrin. & Metabol., vol. 100(3), pp. E524-E530, publ. 2015, and Chen et. al., US 20100222339 A1 (publ 9/2/2010, cited in the IDS). 
The claims are drawn to a method of treating or preventing testicular adrenal rest tumors (TART) comprising administering to a subject in need thereof the elected corticotropin-releasing factor type-1 (CRF1) antagonist, shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Grigoriadis teaches CRF1 antagonists to inhibit ACTH release in patients with congenital adrenal hyperplasia (CAH), allowing normalization of androgen production while also allowing for lower doses of hydrocortisone to reduce side effects associated with treatment (Abstract; 
Grigoriadis doesn’t teach the elected CRF1 antagonist, or exemplify treatment of TART.
Smeets teaches about 95% of CAH cases to be caused by a defect of the CYP21A2 gene, resulting in 21-hydroxylase deficiency, inadequate cortisol production, and increased corticotropin-releasing hormone and ACTH levels in the blood (p. E524, 1st para). One major complication of CAH in male patients is the development of benign testicular adrenal rest nd para). Smeets teaches TART are thought to arise from aberrant adrenocortical cells stimulated by elevated blood ACTH levels, among other factors, with TART mainly found in patients with poorly controlled ACTH levels (p. E525, left col., 3rd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated or prevented a subject having TART due to CAH comprising administering a composition comprising an effective amount of a CRF1 antagonist, including orally in the form of a tablet or capsule, in view of Grigoriadis and Smeets. Grigoriadis teaches treatment and preventative therapy for a subject having CAH and a related disorder comprising administering a composition comprising a CRF1 antagonist to inhibit ACTH release in these patients, and that CRF1 antagonist therapy allows for the administration of a lower therapeutic dose of a glucocorticoid such as hydrocortisone, leading to fewer side effects. Grigoriadis further teaches glucocorticoid therapy to inhibit TART via suppression of ACTH, while Smeets further teaches TART to arise from elevated ACTH blood levels. As Grigoriadis teaches administration of a CRF1 antagonist to suppress elevation of ACTH blood levels in patients, and as both Grigoriadis and Smeets teach elevated ACTH levels to lead to the development, at least in part, of TART in males with CAH, one of ordinary skill in the art would have found it prima facie obvious to have treated or prevented TART in a male patient with CAH comprising administering a formulation, such as a capsule or tablet, comprising a CRF1 antagonist, in combination with hydrocortisone, with a reasonable expectation of success. Regarding the 
Smeets doesn’t teach the elected CRF1 antagonist.
Chen teaches compounds having the following structural formula as antagonists of CRF1 (Abstract; para [0008-0012]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; or a pharmaceutical salt thereof. Chen teaches the CRF1 antagonists for treating various diseases and disorders including CAH (para [0014-0015]). Chen exemplifies the elected species as a CRF1 antagonist (Ex. 16, para [0144]; p. 23, claim 9): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Chen teaches oral administration to be preferred (para [0055]). 
. 

Claims 1-9 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis, US 20170020877 A1 (publ 1/26/2017, cited in the IDS) in view of Zaarour et. al., Endocrin. Pract., vol. 20, pp. e69-e74, publ. 2014, and further in view of Tiosano et. al., Hormone Res. Paediatrics, vol. 74, pp. 223-228, publ. May 2010, and Chen et. al., US 20100222339 A1 (publ 9/2/2010, cited in the IDS).
The claims are drawn to a method of treating or preventing ovarian adrenal rest tumors (OART) comprising administering to a subject in need thereof the elected corticotropin-releasing factor type-1 (CRF1) antagonist, shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Grigoriadis teaches CRF1 antagonists to inhibit ACTH release in patients with congenital adrenal hyperplasia (CAH), allowing normalization of androgen production while also allowing for lower doses of hydrocortisone to reduce side effects associated with treatment (Abstract; para [0006]). Grigoriadis teaches CAH as a group of recessive autosome genetic disorders resulting in little or no cortisol biosynthesis, excessive adrenocorticotropic hormone (ACTH) and androgen production (para [0004-0005]).  Grigoriadis further teaches glucocorticoids are the standard therapy for CAH to correct for cortisol deficiency as well as to reduce elevated ACTH levels, and to inhibit testicular adrenal rest tumors (para [0044]). Grigoriadis teaches compositions comprising a CRF1 antagonist compound, for administration in a therapeutic dose to treat CAH or a related disease or disorder in a subject, with oral administration included (para [0061], [0063-0065]). Therapy is taught to also include treatment as well as prophylactic or preventative measures (para [0062]). Compositions in the form of tablets or capsules are taught (para [0073-0074]). Hydrocortisone is exemplified as a glucocorticoid for co-therapy in the treatment of CAH (see Abstract; para [0006], [0030], [0040]). Optimal doses of the CRF1 antagonists are taught to range from about 0.1-30 mg/kg of body weight of the patient, with a single dose of about 50-1000 mg. taught as an embodiment (para [0063]). Grigoriadis further teaches embodiments wherein a CRF1 antagonist administered at single doses of 50 mg. or 400 
Grigoriadis doesn’t teach the elected CRF1 antagonist, or teach treatment or prevention of OART.
Zaarour teaches 90-95% of CAH cases are due to mutations in the CYP21A2 gene, resulting in 21-hydroxylase deficiency, and increased production of corticotropin-releasing hormone (CRH) and adrenocorticotropic hormone (ACTH) (p. e69, 1st para of Intro). Zaarour teaches adrenal rest tumors (ARTs), such as TARTs or OARTs are extra-adrenal manifestations of adrenal tissue, with 50% of newborns with CAH having ARTs (p. e69, right col., last 2 lines-p. e70, left col., top para). Zaarour teaches if OART is detected early enough and glucocorticoid therapy initiated, suppression of ACTH levels can induce decrease in OARTs (p. e72, conclusion para). 
Tiosano discusses 10 different cases of OART in females with CAH, wherein extensive and sustained levels of ACTH preceded the diagnosis of OART (p. 223, Abstract; p. 224, see 1st para under Systematic Review). Tiosano further teaches high ACTH levels were detected in a study patient with CAH (p. 224, see all 3 para under Case Study). Tiosano discusses how under sustained ACTH induced activation, OART can develop, particularly in patients with poor treatment compliance (p. 225, right col., last 4 lines-p. 226, left col., top para; p. 227, last para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject having CAH and OART comprising administering a CRF1 antagonist, in view of Grigoriadis, Zaarour, and Tiosano. Grigoriadis teaches CRF1 antagonists to 
Neither Grigoriadis, Zaarour, nor Tiosano teach the elected CRF1 antagonist.
Chen teaches compounds having the following structural formula as antagonists of CRF1 (Abstract; para [0008-0012]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; or a pharmaceutical salt thereof. Chen teaches the CRF1 antagonists for treating various diseases and disorders including CAH (para [0014-0015]). Chen exemplifies the elected species as a CRF1 antagonist (Ex. 16, para [0144]; p. 23, claim 9): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Chen teaches oral administration to be preferred (para [0055]). 



Information Disclosure Statement
The IDS filed on 2/22/21 has been considered. 


Conclusion
Claims 1-9 and 13-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627